DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. Applicants’ assert that Chen (U.S. 2013/0187277) in view of Rathburn (U.S. 2012/055702) could not reasonably be interpreted to render obvious “a plurality of conductive particles”, as recited in now amended claim 1. The Examiner disagrees. 
“A plurality of conductive particles” is broad enough to read on a plurality of atoms, which are disclosed by Rathburn because the material of Rathburn includes atoms which are in direct physical contact with each other, and as such, the recited feature is properly read on this disclosure of Rathburn.  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2013/0187277) in view of Rathburn  (U.S. Patent Application Publication No. 2012/0055702).

Regarding claim 1.
Chen discloses figs. 1-11: 
 A circuit structure, comprising: 

a dielectric layer(106 [0016]), disposed on the substrate (102)and exposing a portion of the pad(104); 
an adhesion layer(108), disposed on the dielectric layer(106 on 108) and exposing a second portion of the pad(106 exposing a portion of 104 106 and 104 exposing different portions of pad 104.);
a conductive layer, comprising:
a first horizontal portion(110, portion horizontal on 104) contacting the second portion of the pad(110 contacting 104); 
a second horizontal portion(110a) covering a top surface of the adhesion layer(110a covering 108); and
a connecting portion(portion of 110 between portion horizontal on 104 and 110a/110b) connecting the first and second horizontal portions, wherein the second horizontal 110 portion contacting 104 is at different height than 110a/b,) portion is higher than the first horizontal portion, the second horizontal portion is offset from the first horizontal portion(110 offset horizontally offset, from 104 and 110), and the first horizontal portion, the second horizontal portion, and the connecting portion are integrally formed(110 intergrally formed with portion on 104, 110a/b and portion connecting therebetween); and

Chen does not disclose: 
the conductive bump and the conductive layer are integrally formed. 
wherein an interface is free between the conductive layer and the conductive bump
wherein the conductive layer and the conductive bump are constituted by a plurality of conductive particles in physical contact with each other, and a portion of conductive particles spans from the conductive layer to the conductive bump.
IN related art, Rathburn  discloses: 
the conductive bump and the conductive layer are integrally formed. (abstract, and fig. 13, 276 integrally formed with 264)
wherein an interface is free between the conductive layer and the conductive bump.(see fig. 13, interface of 264 and 276 free) Rathburn discloses that the use of the conductive ink for the bump and conductor provide  the benefit of allowing smaller devices to be made without using masks or resists. See [0028].
wherein the conductive layer and the conductive bump are constituted by a plurality of conductive particles in physical contact with each other, and a portion of conductive particles spans from the conductive layer to the conductive bump. ([0083] 264 inherently 
Rathburn discloses that the use of the conductive ink for the bump and conductor provide  the benefit of allowing smaller devices to be made without using masks or resists. See [0028].  It would have been obvious to make the bump and conductor 110 of Chen as taught by Rathburn for the obvious benefits disclosed, and as such, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2-4
Chen discloses all of the features of claim 1. 
Chen does not disclose: 
 The circuit structure as recited in claim 1, the plurality of conductive particles are ball shaped conductive particles
Regarding claim 3. The circuit structure as recited in claim 2, wherein the conductive layer and the conductive bump share at least one of the plurality of conductive particles. 
Regarding claim 4. The circuit structure as recited in claim 2, wherein the plurality of conductive particles comprise a plurality of metal nanoparticles, and the plurality of metal nanoparticles comprise silver nanoparticles, copper-silver nanoparticles, copper nanoparticles, or a combination thereof. 

The circuit structure as recited in claim 1, wherein the plurality of conductive particles are ball shaped conductive particles([0028])
Regarding claim 3. The circuit structure as recited in claim 2, wherein the conductive layer and the conductive bump share at least one of the plurality of conductive particles. (Fig. 13, 276 and 264 sharing at least one particle)
Regarding claim 4. The circuit structure as recited in claim 2, wherein the plurality of conductive particles comprise a plurality of metal nanoparticles, and the plurality of metal nanoparticles comprise silver nanoparticles, copper-silver nanoparticles, copper nanoparticles, or a combination thereof. ([0028] [0050][0066])
 (see fig. 13, interface of 264 and 276 free) Rathburn discloses that the use of the conductive ink for the bump and conductor provide  the benefit of allowing smaller devices to be made without using masks or resists. See [0028].  It would have been obvious to make the bump and conductor 110 of Chen as taught by Rathburn for the obvious benefits disclosed, and as such, the features of claim 2-4 would have been obvious to one having ordinary skill in the art. 

Regarding claim 6. 
Chen discloses 


Regarding claim 7. 
Chen discloses: 
he circuit structure as recited in claim 1, further comprising: a solder layer(118), disposed on the conductive bump(114); and a passivation layer(112), disposed on the conductive layer (110)and covering a portion of a sidewall of the conductive bump(112 covering sides of 114). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898